           Case 1:19-cv-00656-CJN Document 13 Filed 10/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JEROME CORSI, et al

                   Plaintiffs,
v.
                                                                         1:19-cv-00656
INFOWARS, LLC, et al


                   Defendants.

                           REQUEST FOR STATUS CONFERENCE

         Plaintiffs Jerome Corsi and Larry Klayman (“Plaintiffs”) respectfully request a status

conference on a date and time convenient for the Court and the parties between November 4 and

21, 2019 when counsel will be in town attending the criminal prosecution and trial of Roger

Stone.

Dated: October 16, 2019                                    Respectfully submitted,


                                                              /s/ Larry Klayman
                                                           Larry Klayman, Esq.
                                                           KLAYMAN LAW GROUP, P.A.
                                                           D.C. Bar Number: 334581
                                                           2020 Pennsylvania Ave NW #800
                                                           Washington, DC, 20006
                                                           Telephone: (310)-595-0800
                                                           Email: leklayman@gmail.com

                                                           Counsel for Plaintiffs Corsi and
                                                           Klayman




                                               1
         Case 1:19-cv-00656-CJN Document 13 Filed 10/16/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed October 16,

2019 and served to all counsel of record through the Court’s ECF system.


                                                   /s/ Larry Klayman
                                                   Attorney




                                               2
